McGehee, C. J.
This case was tried before a jury in the Circuit Court of Lauderdale County and resulted in a verdict being rendered in favor of the defendant Mrs. Lois J. Miller. The plaintiff Rutledge appeals.
 The plaintiff was traveling northward on Ninth Avenue in the City of Meridian and the defendant was traveling in a westerly direction on Eighteenth Street. The testimony is in sharp conflict as to whether the automobile of the plaintiff or that of the defendant reached and entered the intersection first. We have carefully studied and considered all of the testimony in the case and we have concluded that this is a case peculiarly suited for the determination of the issue of fact by the jury. In view of all of the facts in the case we are unable to agree that the verdict of the jury is contrary to the overwhelming weight of the testimony. In other words, we think that the verdict and judgment appealed from should be affirmed.
Affirmed.
Kyle, Gillespie, McElroy and Jones, JJ., concur.